DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 & 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ARRAY SUBSTRATE INCLUDING PIXEL UNIT WITH SWITCHING TRANSISTOR AND DRIVING TRANSISTOR HAVING DIFFERENT THRESHOLD VOLTAGES FOR IMPROVING DISPLAY EFFECT, AND METHOD OF MANUFACTURING THE SAME.

Claim Objections
Claims 16 are objected to because of the following informalities:  
Regarding Claim 16:
In Line 14: Delete “etching barrier”.  Insert ---insulation---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5-8 & 13 are all indefinite because the recite one or more of the following features:
“the first via”, “the second via”, “the output electrode”, “the input electrode”, “the active layer”.
These limitations create confusion because it is unclear if these features refer to those of the “driving transistror” or the “switching transistor”.  Based on the instant application, for examination purposes these limitations will be interpreted as referring to either one of the “driving transistror” and the “switching transistor”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 13-15, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Pub. 2010/0270678 to Ikeda et al. (from hereinafter Ikeda) in view of U.S. Pre-Grant Pub. 2017/0221925 to Lou et al. (from hereinafter Lou).
Regarding Claim 1, Ikeda teaches a pixel circuit (Figs. 1-11; e.g. see Figs. 2-4 reproduced below for convenience) comprising:
a driving transistor (e.g. M2;  see ¶ [0034-46, 51-59, 65-70, & 75-90]), a switching transistor (e.g. M1;  see ¶ [0034-36, 45, & 66]), and a light emitting element (e.g. 8;  see ¶ [0034-37, 47, 66 & 80]) on a substrate (e.g. 1;  see ¶ [0029, 37-38, & 48]);
wherein the driving transistor (M2) has an input electrode (e.g. 17b; see ¶ [0044-46]) electrically connected to a first power supply terminal (e.g. VCC; see ¶ [0035-36]) and an output electrode (e.g. 17c; see ¶ [0044 & 61-62]) electrically connected to a first terminal (e.g. anode “A”; see ¶ [0044]) of the light emitting element (8);
wherein the switching transistor (M1) has an input electrode (e.g. 17a; see ¶ [0044 & 61]) electrically connected to a data line (e.g. 10/13a;  see ¶ [0029-34 & 41-44]), a control electrode (e.g. 12a; see ¶ [0039-41 & 48-49]) electrically connected to a scan line (e.g. 9; see ¶ [0030-32, 39-41, & 49]), and an output electrode (e.g. 17d; see ¶ [0044-45 & 61]) electrically connected to a control electrode (e.g. 12b; see ¶ [0039-48, 59, & 75-82]) of the driving transistor (M2).


    PNG
    media_image1.png
    1020
    925
    media_image1.png
    Greyscale

Ikeda may not explicitly teach that the switching transistor (M1) has a different threshold voltage from that of the driving transistor (M2).
Lou does teach a similar pixel circuit (e.g. Figs. 4 & 11; see Fig. 11 reproduced below for convenience) comprising first (e.g. G1; see ¶ [0046-48 & 88]) and second (e.g. G2; see ¶ [0046-48 & 89]) thin film transistors that have different threshold voltages.  Lou further teaches (see ¶ [0025-33 & 65-82]) that transistors having different threshold voltages may advantageously be used to perform distinct functions within a pixel circuit.  Specifically, Lou teaches (see ¶ [0033]):
When the thin film transistors are used to form the gate driving circuit, the second thin film transistors with a high threshold voltage may be used for forming the driving signal outputting thin film transistors of the gate driving circuit [emphasis examiner’s]. Thus, the abnormal multi-pulse condition of the gate driving circuit caused by the low threshold voltage of the driving signal outputting thin film transistors of the gate driving circuit may be avoided. When the thin film transistors are used to form the pixel driving layer, the first thin film transistors with a low threshold voltage may be used for driving the display pixels [emphasis examiner’s]. The first thin film transistors have a better stability, and therefore the abnormal display condition caused by the threshold voltage shifting may be avoided.

    PNG
    media_image2.png
    242
    875
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify the driving (M2) and/or switching (M1) transistors of Ikeda to have different threshold voltages, because Lou demonstrates that this transistor configuration predictably and beneficially improve pixel circuit functionality (e.g.  Lou ¶ [0082] teaching “the abnormal multi-pulse condition of the gate driving circuit 25 and the abnormal condition of the display panel caused by the low threshold voltage of the driving signal outputting thin film transistors may be avoided”). 
Finally, implementing switching and driving transistors would have been obvious because Lou demonstrates that this configuration is an art-recognized equivalent for the same purpose of enhancing operation pixel circuits in an OLED display (see MPEP § 2144.06).

Regarding Claim 3, Ikeda teaches the pixel unit circuit of claim 1, wherein each of the switching transistor (M1) and the driving transistor (M2) further comprises:
an active layer (e.g. 11a/11b;  see ¶ [0039-78]); and
an insulation layer (e.g. 15; see ¶ [0043-47 & 61]),
wherein the insulation layer (15) comprises a first via (17c/17d) and a second via (17a/17b), and the output electrode (17c/17d) and the input electrode (17a/17b) are electrically connected to the active layer (11a/11b) through the first via (17c/17d) and the second via (17a/17b), respectively;
wherein for the switching transistor (M1) and/or the driving transistor (M2), the active layer (11a/11b) is an axisymmetric pattern that is axisymmetric about a first symmetry axis (e.g. 11a and 11b are each horizontally symmetric about their respective vertical symmetry axes [not illustrated] as oriented in Fig. 3).

Regarding Claim 5 (as best understood), Ikeda teaches the pixel circuit of claim 3, wherein an orthographic projection of the first via (17c/17d) on the substrate (1) is located within an orthographic projection area of the output electrode (17c/17d) and the active layer (11a/11b) on the substrate (1; see Figs. 3-4), and an orthographic projection of the second via (17a/17b) on the substrate (1) is located within an orthographic projection area of the input electrode (17a/17b) and the active layer (11a/11b) on the substrate (1; see Figs. 3-4).

Regarding Claim 6 (as best understood), Ikeda teaches the pixel circuit of claim 3, wherein a region in which orthographic projections of the output electrode (17c/17d) and the active layer (11a/11b) on the substrate (1) are overlapped is a first overlap region, and a region in which orthographic projections of the input electrode (17a/17b) and the active layer (11a/11b) on the substrate (1) are overlapped is a second overlap region, and wherein the first overlap region and the second overlap region are axisymmetric about the first symmetry axis (as reasonably illustrated by Figs. 3, 5, 7, 9, & 11A-B).

Regarding Claim 7 (as best understood), Ikeda teaches the pixel circuit of claim 3, wherein the first via (17d) and the second via (17a) are axisymmetric about the first symmetry axis (as reasonably illustrated by Figs. 3, 5, 7, 9, & 11A-B).

Regarding Claim 8 (as best understood), Ikeda teaches the pixel circuit of claim 3, wherein the output electrode (17d) and the input electrode (17a) are axisymmetric about the first symmetry axis (as reasonably illustrated by Figs. 3, 5, 7, 9, & 11A-B).

Regarding Claim 13 (as best understood), Ikeda teaches the pixel circuit of claim 1, wherein the control electrode (12a) is a gate electrode, the input electrode (17a) is a source electrode, and the output electrode (17d) is a drain electrode.

Regarding Claim 14, Ikeda and Lou teach the pixel circuit of claim 1, wherein a threshold voltage of the switching transistor (M1) is greater than a threshold voltage (as reasonably obviated by Lou ¶ [0025-33 & 65-82]) of the driving transistor (M2).

Regarding Claim 15, Ikeda and Lou teach an array substrate (1) comprising:
a plurality of scan lines (Ikeda 9);
a plurality of data lines (Ikeda 10/13a); and
a plurality of pixel circuits (Ikeda Figs. 1-4) of claim 1 arranged in an array.

Regarding Claim 20, Ikeda and Lou teach the display device comprising an array substrate (1) of claim 15.

Allowable Subject Matter
Claim 4 (and also Claims 9-12 by virtue of their dependence therefrom) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Claim 16 (and also Claims 17-19 by virtue of their dependence therefrom) would be allowable if rewritten or amended to overcome the formal objections set forth in this Office action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892